Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 05/27/2021. Claims 1, 9, 13 have been amended. Claims 7, 20 have been canceled. Claims 1-6, 8-19 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 13 is drawn to a method which is within the four statutory categories (i.e., method).
Independent claims 1 (which is representative of claim 13) recites automatically generating an impression section of a radiology report by: receiving…: a radiologist identifier associated with a radiologist completing the radiology report; a string of text from the findings section of the radiology report, the string of text comprising a set of findings words; with a…model…: determining a radiologist style matrix based on the radiologist identifier, wherein the radiologist style matrix is determined based on at least one of the following features of a set of manually generated impression sections in a set of manual reports generated by the radiologist: a length; a level of detail; and a recommendation type; determining a context matrix based on the set of findings words; concatenating the context matrix with the radiologist style matrix to produce a concatenated matrix; and automatically generating the impression section; automatically 
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “computing system,” the claim encompasses helping a user (i.e., radiologist) write a report, which is described as human activity in ¶ 0003-0004 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., computing system, transformer model) to perform the abstract idea. Claim 13 recites additional elements (i.e., computing system, transformer model) to perform the abstract idea. Looking to the specifications, the computing system is described at a high level of generality (¶ 0026; ¶ 0042-0044), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the “trained transformer model comprising a set of encoders and set of decoders” and “zero-click insertion process…based on monitoring a location of a cursor” only generally links the use of a judicial exception (i.e., generating a report) to a particular technological environment or field of use (i.e., machine learning, computers), which does not impose meaningful limits on the scope of the claim. Furthermore, “receiving” and “retraining” only provides input data for the performance of the abstract idea, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide (Dai: page 5999) and “Multimodal Recurrent Model with Attention for Automated Radiology Report Generation” (hereinafter referred to as "Xue") (Xue: page 460, figure 2; page 461, section 2.1 “Image Encoder”; page 462 – page 463), training and retraining a transformer model comprising a set of encoders and set of decoders to generate a report is well-understood, routine, and conventional and well-understood, routine, and conventional elements/functions cannot provide “significantly more.” Also, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations (i.e., generating a report) to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-6, 8-12, 14-19 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-6, 8-12, 14-19 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (U.S. Patent App. Pub. No. US 2013/0290031 A1, hereinafter referred to as "Kay") in view of “Style Transformer: Unpaired Text Style Transfer without Disentangled Latent Representation” (hereinafter referred to as "Dai") and “Multimodal Recurrent Model with Attention for Automated Radiology Report Generation” (hereinafter referred to as "Xue").
Regarding (currently amended) claim 1, Kay teaches a method for automatically generating an impression section of a radiology report, the method comprising: 
receiving, at a computing system: 
a radiologist identifier associated with a radiologist completing the radiology report (Kay: ¶ 0028, i.e., “all studies are displayed on the radiologist worklist for which that radiologist is credentialed to read”; ¶ 0032, i.e., Examiner interprets the selection of a template “based on…the reading radiologist” as the computing system recognizing the identity of a radiologist); 
a string of text from the findings section of the radiology report, the string of text comprising a set of findings words (Kay: ¶ 0056-0057); 
automatically inserting the impression section into the radiology report (Kay: abstract, i.e., “entry of text in one field of the report may cause related text to be propagated to other fields, such as from the findings to the impression, automatically as specified by the radiologist”; ¶ 0065, i.e., “propagate part of the findings to the Impression, by causing some of the text included in the Findings to also be included in the Impression”)…
Kay may not explicitly teach “wherein the impression section is automatically inserted with a zero-click insertion process, wherein the zero-click insertion process is triggered based on monitoring a location of a cursor within the radiology report”; however, this would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See MPEP 2144.04(III); In re Venner, 120 USPQ 192. In this instance, Kay teaches manually inserting the impression section into the radiology report by “pressing a button on the microphone or a combination of buttons on the keyboard” (Kay: ¶ 0065), which the Examiner notes is the standard means of operating a computer (i.e., to insert text in a report). Because Kay teaches the manual insertion of text into a report, automatic zero-click insertion would be obvious to one of ordinary skill in the art.
Yet, Kay does not explicitly teach, but Dai teaches, in the same field of endeavor, 
with a trained transformer model (Dai: page 5999, “we will combine the Style Transformer network and discriminator network via an overall learning algorithm in section 3.5 to train our style transfer system”) comprising a set of encoders and set of decoders (Dai: page 5999, section 3.3, “Transformer follows the standard encoder-decoder architecture”): 
determining a radiologist style matrix based on the radiologist identifier (Dai: page 5999, section 3.1, Examiner interprets the style matrix and identifier being related to a radiologist is not functionally related to the determination of a style matrix based on an identifier and does not distinguish the claimed invention from the prior art. Dai teaches identifying a “style s-hat” based on a shared “specific characteristic (e.g. they are all the positive reviews for a specific product),” which in the context of Kay, a person having ordinary skill in the art would have understood could be the claimed radiologist style matrix based on the radiologist identifier), wherein the radiologist style matrix is determined based on at least one of the following features of a set of manually generated impression sections in a set of manual reports generated by the radiologist (Dai: page 5999, section 3.1, Examiner interprets the “positive reviews for a specific product” as the claimed manually generated impression sections in a set of manual reports, which in the context of Kay, a person having ordinary skill in the art would have understood could be generated by the claimed radiologist): 
	a length; 
a level of detail; and 
a recommendation type (Dai: page 5999, section 3.1, Examiner interprets the “specific characteristic (e.g. they are all the positive reviews for a specific product)…this shared characteristic as the style of these sentences” as the claimed recommendation type); 
determining a context matrix based on the set of findings words (Dai: page 5999, section 3.3, “for a input sentence x = (x1; x2; :::; xn), the Transformer encoder Enc(x; _E) maps inputs to a sequence of continuous representations z = (z1; z2; :::; zn)”); 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the trained transformer model with encoders and decoders to automatically determine a style matrix and a context matrix, as taught by Dai, within the system of Kay, with the motivation to “achieve better style transfer and better content preservation” (Dai: abstract).
Yet, Kay and Dai do not explicitly teach, but Xue teaches, in the same field of endeavor, 
with a trained transformer model comprising a set of encoders and set of decoders (Xue: page 460, figure 2, i.e., “the proposed multimodal recurrent generation model” includes “Encoder” and “Decoder”; page 461, section 2.1 “Image Encoder”, i.e., “our image encoder is built upon the pre-trained resnet-152”): 
concatenating the context matrix with the radiologist style matrix to produce a concatenated matrix (Xue: page 462, lines 6-7, i.e., Examiner interprets the “final sentence feature” as the claimed concatenated matrix because it is the “concatenation of feature vectors from different layers,” which in the context of Kay and Dai, a person having ordinary skill in the art would have understood could include the claimed context matrix and radiologist style matrix); and 
automatically generating the impression section (Xue: page 460, figure 2, i.e., “the proposed multimodal recurrent generation model” outputs an “Impression”); and 
retraining the trained transformer model to determine a retrained transformer model (Xue: page 461, section 2.1 “Image Encoder”, i.e., “all parameters in layers built from the resnet-152 are fixed during training”; page 462 – page 463, i.e., “All our proposed models are trained by the Adam optimizer”); and 
automatically generating and inserting a second impression section into a second radiology report associated with the radiologist based on the retrained transformer model (Xue: page 458, figure 1, i.e., there are multiple “Impression” sections generated by the “Recurrent Attention” model; page 463, section 3 “Experiments”, first ¶, i.e., “To evaluate our models, we randomly picked 250 reports to form the testing set. All evaluations are done on the testing set”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the trained transformer model with encoders and decoders to concatenate matrices, generate the impression section, retrain the model, and generate a second impression section, as taught by Xue, with the system of Kay and Dai, with the motivation to “provide interpretable justifications as part of a computer-aided reporting system to assist clinicians in making decisions” (Xue: page 465, section 5 “Conclusions”).
Regarding (original) claim 8, Kay, Dai, and Xue teach the method of Claim 1, further comprising automatically changing a portion of the impression section, wherein the portion comprises language not optimized for one or more of: billing, reimbursement, and compliance with a set of radiology standards (Kay: ¶ 0095-0096).  
The obviousness of combining the teachings of Kay, Dai, and Xue are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 12, Kay, Dai, and Xue teach the method of Claim 1, further comprising determining a type of imaging associated with the radiology report (Kay: ¶ 0032, i.e., “based on….the study description, a template is pre-selected”), wherein the trained transformer model is determined based on the type (Dai: page 5999, section 3.1, Examiner interprets the “specific characteristic…for a specific product)” as the claimed type, which in the context of Kay, a person having ordinary skill in the art would have understood could be the claimed type of imaging).  
The obviousness of combining the teachings of Kay, Dai, and Xue are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 13, Kay teaches a method for automatically generating an impression section of a radiology report, the method comprising: 
receiving, at a computing system: 
a radiologist identifier (Kay: ¶ 0028, i.e., “all studies are displayed on the radiologist worklist for which that radiologist is credentialed to read”; ¶ 0032, i.e., Examiner interprets the selection of a template “based on…the reading radiologist” as the computing system recognizing the identity of a radiologist); 
a set of findings inputs based on the findings section of the radiology report (Kay: ¶ 0056-0057); 
automatically inserting the impression section into the radiology report (Kay: abstract, i.e., “entry of text in one field of the report may cause related text to be propagated to other fields, such as from the findings to the impression, automatically as specified by the radiologist”; ¶ 0065, i.e., “propagate part of the findings to the Impression, by causing some of the text included in the Findings to also be included in the Impression”)…
Kay may not explicitly teach “wherein the impression section is automatically inserted with a zero-click insertion process, wherein the zero-click insertion process is triggered based on monitoring a location of a cursor within the radiology report”; however, this would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See MPEP 2144.04(III); In re Venner, 120 USPQ 192. In this instance, Kay teaches manually inserting the impression section into the radiology report by “pressing a button on the microphone or a combination of buttons on the keyboard” (Kay: ¶ 0065), which the Examiner notes is the standard means of operating a computer (i.e., to insert text in a report). Because Kay teaches the manual insertion of text into a report, automatic zero-click insertion would be obvious to one of ordinary skill in the art.
Yet, Kay does not explicitly teach, but Dai teaches, in the same field of endeavor, 
with a trained transformer model (Dai: page 5999, “we will combine the Style Transformer network and discriminator network via an overall learning algorithm in section 3.5 to train our style transfer system”), wherein the trained transformer model comprises a set of encoders and a set of (Dai: page 5999, section 3.3, “Transformer follows the standard encoder-decoder architecture”): 
determining a radiologist style matrix based on the radiologist identifier (Dai: page 5999, section 3.1, Examiner interprets the style matrix and identifier being related to a radiologist is not functionally related to the determination of a style matrix based on an identifier and does not distinguish the claimed invention from the prior art. Dai teaches identifying a “style s-hat” based on a shared “specific characteristic (e.g. they are all the positive reviews for a specific product),” which in the context of Kay, a person having ordinary skill in the art would have understood could be the claimed radiologist style matrix based on the radiologist identifier); 49RDAI-Po2 
determining, with the set of encoders, a context matrix based on the set of finding inputs (Dai: page 5999, section 3.3, “for a input sentence x = (x1; x2; :::; xn), the Transformer encoder Enc(x; _E) maps inputs to a sequence of continuous representations z = (z1; z2; :::; zn)”); 
The obviousness of combining the teachings of Kay and Dai are discussed in the rejection of claim 1, and incorporated herein.
Yet, Kay and Dai do not explicitly teach, but Xue teaches, in the same field of endeavor, 
with a trained transformer model, wherein the trained transformer model comprises a set of encoders and a set of decoders (Xue: page 460, figure 2, i.e., “the proposed multimodal recurrent generation model” includes “Encoder” and “Decoder”; page 461, section 2.1 “Image Encoder”, i.e., “our image encoder is built upon the pre-trained resnet-152”): 
concatenating the context matrix with the radiologist style matrix (Xue: page 462, lines 6-7, i.e., Examiner interprets the “final sentence feature” as the claimed concatenated matrix because it is the “concatenation of feature vectors from different layers,” which in the context of Kay and Dai, a person having ordinary skill in the art would have understood could include the claimed context matrix and radiologist style matrix); and 
automatically generating, with the set of decoders, the impression section, wherein the impression section comprises a string of text (Xue: page 460, figure 2, i.e., “the proposed multimodal recurrent generation model” uses a “Sentence Decoder” to output an “Impression”); 
retraining the trained transformer model to determine a retrained transformer model (Xue: page 461, section 2.1 “Image Encoder”, i.e., “all parameters in layers built from the resnet-152 are fixed during training”; page 462 – page 463, i.e., “All our proposed models are trained by the Adam optimizer”); and 
automatically generating and inserting a second impression section into a second radiology report associated with the radiologist based on the retrained transformer model (Xue: page 458, figure 1, i.e., there are multiple “Impression” sections generated by the “Recurrent Attention” model; page 463, section 3 “Experiments”, first ¶, i.e., “To evaluate our models, we randomly picked 250 reports to form the testing set. All evaluations are done on the testing set”).
The obviousness of combining the teachings of Kay, Dai, and Xue are discussed in the rejection of claim 1, and incorporated herein.
Claims 2-4, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (U.S. Patent App. Pub. No. US 2013/0290031 A1, hereinafter referred to as "Kay") in view of “Style Transformer: Unpaired Text Style Transfer without Disentangled Latent Representation” (hereinafter referred to as "Dai") and “Multimodal Recurrent Model with Attention for Automated Radiology Report Generation” (hereinafter referred to as "Xue"), as applied to claims 1, 8, 12-13, further in view of “Understanding and Generating Multi-Sentence Texts” (hereinafter referred to as "Koncel-Kedziorski").
Regarding (original) claim 2, Kay, Dai, and Xue teach the method of Claim 1.
Yet, Kay, Dai, and Xue do not explicitly teach, but Koncel-Kedziorski teaches, in the same field of endeavor, wherein the set of decoders comprises a beam search decoder (Koncel-Kedziorski: page 83-84, i.e., “decode with beam search”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the beam search decoder, as taught by Koncel-Kedziorski, with the system of Kay, Dai, and Xue, with the motivation to “[allow] for approximate inference of the most probable output sequence” (Koncel-Kedziorski: page 21, second ¶)
 Regarding (original) claim 3, Kay, Dai, Xue, and Koncel-Kedziorski teach the method of Claim 2, wherein the beam search decoder selects each of a set of impression words of the impression section based on a probability associated with each of the set of impression words (Koncel-Kedziorski: page 58, second ¶, i.e., “search the space by progressively introducing more rewrites in the beam, and scoring them according to R”; page 59, section 4.2, Equation 4.2, “R” is a probability of “s’” given “s,” “t”).  
The obviousness of combining the teachings of Kay, Dai, Xue, and Koncel-Kedziorski are discussed in the rejection of claim 2, and incorporated herein.
Regarding (original) claim 4, Kay, Dai, Xue, and Koncel-Kedziorski teach the method of Claim 3, wherein the beam search decoder has a beam width value of at least two and at most ten (Koncel-Kedziorski: page 83-84, i.e., “decode with beam search…with a beam size of 4”).  
The obviousness of combining the teachings of Kay, Dai, Xue, and Koncel-Kedziorski are discussed in the rejection of claim 2, and incorporated herein.
Regarding (original) claim 19, Kay, Dai, and Xue teach the method of Claim 13.
Yet, Kay, Dai, and Xue do not explicitly teach, but Koncel-Kedziorski teaches, in the same field of endeavor, wherein the set of decoders comprises a beam search decoder (Koncel-Kedziorski: page 83-84, i.e., “decode with beam search”).  
The obviousness of combining the teachings of Kay, Dai, Xue, and Koncel-Kedziorski are discussed in the rejection of claim 2, and incorporated herein.
Claims 5-6, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (U.S. Patent App. Pub. No. US 2013/0290031 A1, hereinafter referred to as "Kay") in view of “Style Transformer: Unpaired Text Style Transfer without Disentangled Latent Representation” (hereinafter referred to as "Dai") and “Multimodal Recurrent Model with Attention for Automated Radiology Report Generation” (hereinafter referred to as "Xue"), as applied to claims 1, 8, 12-13, further in view of Bronkalla et al. (U.S. Patent App. Pub. No. US 2020/0342967 A1, hereinafter referred to as "Bronkalla").
Regarding (original) claim 5, Kay, Dai, and Xue teach the method of Claim 1.
Yet, Kay, Dai, and Xue do not explicitly teach, but Bronkalla teaches, in the same field of endeavor, further comprising providing a tunable parameter to the radiologist, wherein an adjustment of the tunable (Bronkalla: ¶ 0052, i.e., “[use] the selection mechanism 410 to input a selection of one or more parameters relating to a relevancy of the medical data 116 included in the dynamic medical summary”).  
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the tunable parameter, as taught by Bronkalla, with the system of Kay, Dai, and Xue, with the motivation to “filter the results to suit the user's needs at the moment” (Bronkalla: ¶ 0023).
Regarding (original) claim 6, Kay, Dai, Xue, and Bronkalla teach the method of Claim 5, wherein the feature comprises a length (Bronkalla: ¶ 0052-0054).  
The obviousness of combining the teachings of Kay, Dai, Xue, and Bronkalla are discussed in the rejection of claim 5, and incorporated herein.
Regarding (currently amended) claim 9, Kay, Dai, and Xue teach the method of Claim 1.
Yet, Kay, Dai, and Xue do not explicitly teach, but Bronkalla teaches, in the same field of endeavor, further comprising comparing at least one of the set of finding words and a set of impression words of the impression section with an ontology database to determine a set of concept words (Bronkalla: ¶ 0021; ¶ 0039-0040).  
The obviousness of combining the teachings of Kay, Dai, Xue, and Bronkalla are discussed in the rejection of claim 5, and incorporated herein.
Regarding (original) claim 18, Kay, Dai, and Xue teach the method of Claim 13.
Yet, Kay, Dai, and Xue do not explicitly teach, but Bronkalla teaches, in the same field of endeavor, further comprising providing a tunable parameter to the radiologist, wherein an adjustment of the tunable parameter adjusts a level of detail associated with the automated impression (Bronkalla: ¶ 0052, i.e., “[use] the selection mechanism 410 to input a selection of one or more parameters relating to a relevancy of the medical data 116 included in the dynamic medical summary”).  
The obviousness of combining the teachings of Kay, Dai, Xue, and Bronkalla are discussed in the rejection of claim 5, and incorporated herein.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (U.S. Patent App. Pub. No. US 2013/0290031 A1, hereinafter referred to as "Kay") in view of “Style .
Regarding (original) claim 10, Kay, Dai, Xue, and Bronkalla teach the method of Claim 9.
Yet, Kay, Dai, Xue, and Bronkalla do not explicitly teach, but Jettakul teaches, in the same field of endeavor, wherein the context matrix is further determined based on the set of concept words (Jettakul: page 10, first column, section “Input embedding representations,” i.e., “word-embedding was a 200-dimensional word vector, the pre-trained biomedical word-embedding model [59], built from a combination of PubMed and PMC texts”).  
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a context matrix further determined based on the set of concept words, as taught by Jettakul, with the system of Kay, Dai, Xue, and Bronkalla with the motivation to “effectively learn high-quality feature representations from pre-trained language modeling” (Jettakul: page 8, second column).
Regarding (original) claim 11, Kay, Dai, Xue, Bronkalla, and Jettakul teach the method of Claim 10, wherein the set of finding words and the set of concept words are associated in the context matrix based on a set of positional encodings (Jettakul: page 10, first column, section “Input embedding representations,” i.e., “each word sj in the SDP was represented by word vector, POS, and distance embeddings together with positional encoding (PE”).  
The obviousness of combining the teachings of Kay, Dai, Xue, Bronkalla, and Jettakul are discussed in the rejection of claim 10, and incorporated herein.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (U.S. Patent App. Pub. No. US 2013/0290031 A1, hereinafter referred to as "Kay") in view of “Style Transformer: Unpaired Text Style Transfer without Disentangled Latent Representation” (hereinafter referred to as "Dai") and “Multimodal Recurrent Model with Attention for Automated Radiology Report Generation” (hereinafter .
Regarding (original) claim 14, Kay, Dai, and Xue teach the method of Claim 13.
Yet, Kay, Dai, and Xue do not explicitly teach, but Bernard teaches, in the same field of endeavor, wherein the radiologist style matrix is determined with a lookup table (Bernard: column 4, lines 52 – column 5, line 5, i.e., “the database storage system 140 can store…a user database 344 that includes a plurality of user profile entries 354…A database entry can include an entry in a relational table…the data attributes of an entry…354…can refer to data included in the entry itself or that is otherwise mapped to an identifier included in the entry and can be retrieved from, added to, modified, or deleted from the database storage system 140 based on a given identifier of the entry”).  
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the lookup table, as taught by Bernard, with the system of Kay, Dai, and Xue, with the motivation to “improve the performance of the…subsystems in subsequent uses” (Bernard: column 40, lines 3-8).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (U.S. Patent App. Pub. No. US 2013/0290031 A1, hereinafter referred to as "Kay") in view of “Style Transformer: Unpaired Text Style Transfer without Disentangled Latent Representation” (hereinafter referred to as "Dai") and “Multimodal Recurrent Model with Attention for Automated Radiology Report Generation” (hereinafter referred to as "Xue"), as applied to claims 1, 8, 12-13, further in view of “Data-Driven Representation Learning in Multimodal Feature Fusion” (hereinafter referred to as "Song").
Regarding (original) claim 15, Kay, Dai, and Xue teach the method of Claim 13.
Yet, Kay, Dai, and Xue do not explicitly teach, but Song teaches, in the same field of endeavor, wherein determining the context matrix comprises: 
determining a set of word embeddings associated with the set of finding inputs (Song: page 86, first ¶, i.e., “generate an embedding that captures the dependencies across different variables… similar to the input embedding step in most NLP architectures, where the words in a sentence are mapped into a high-dimensional vector space”); 
(Song: page 86, second ¶, i.e., “we add positional encodings to the input embeddings of the sequence”); and 
determining the context matrix based on the set of word embeddings and the set of positional encodings (Song: page 84, Figure 16, i.e., “Input Embedding” and “Positional Encoding” are combined for input into the “Attention Module”).  
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the determination of word embeddings and positional encodings to determine the context matrix, as taught by Song, with the system of Kay, Dai, and Xue, with the motivation to “incorporate temporal order into the representation learning” (Song: page 84).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (U.S. Patent App. Pub. No. US 2013/0290031 A1, hereinafter referred to as "Kay") in view of “Style Transformer: Unpaired Text Style Transfer without Disentangled Latent Representation” (hereinafter referred to as "Dai"), “Multimodal Recurrent Model with Attention for Automated Radiology Report Generation” (hereinafter referred to as "Xue"), and “Data-Driven Representation Learning in Multimodal Feature Fusion” (hereinafter referred to as "Song"), as applied to claims 1, 8, 12-13, 15, further in view of Bronkalla et al. (U.S. Patent App. Pub. No. US 2020/0342967 A1, hereinafter referred to as "Bronkalla").
Regarding (original) claim 16, Kay, Dai, Xue, and Song teach the method of Claim 15.
Yet, Kay, Dai, Xue, and Song do not explicitly teach, but Bronkalla teaches, in the same field of endeavor, further comprising determining a set of concepts associated with the set of finding inputs and a set of concepts associated with the set of impression outputs, wherein the sets of concepts are determined based on a comparison of the set of finding inputs and set of impression outputs with an ontology database (Bronkalla: ¶ 0021; ¶ 0039-0040).  
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the tunable parameter, as taught by Bronkalla, with the system of Kay, Dai, Xue, and Song with the motivation to “filter the results to suit the user's needs at the moment” (Bronkalla: ¶ 0023)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (U.S. Patent App. Pub. No. US 2013/0290031 A1, hereinafter referred to as "Kay") in view of “Style Transformer: Unpaired Text Style Transfer without Disentangled Latent Representation” (hereinafter referred to as "Dai"), “Transforming Human Pose Forecasting” (hereinafter referred to as "Xue"), “Data-Driven Representation Learning in Multimodal Feature Fusion” (hereinafter referred to as "Song"), and Bronkalla et al. (U.S. Patent App. Pub. No. US 2020/0342967 A1, hereinafter referred to as "Bronkalla"), as applied to claims 1, 8, 12-13, 15-16, further in view of “Relation extraction between bacteria and biotopes from biomedical texts with attention mechanisms and domain-specific contextual representations” (hereinafter referred to as "Jettakul").
Regarding (original) claim 17, Kay, Dai, Xue, Song, and Bronkalla teach the method of Claim 16.
Yet, Kay, Dai, Xue, Song, and Bronkalla do not explicitly teach, but Jettakul teaches, in the same field of endeavor, further comprising: 50RDAI-Po2 
determining a second set of word embeddings based on the set of concepts associated with the set of finding inputs (Jettakul: page 10, first column, section “Input embedding representations,” i.e., “word-embedding was a 200-dimensional word vector, the pre-trained biomedical word-embedding model [59], built from a combination of PubMed and PMC texts”); 
associating the second set of word embeddings with the first set of word embeddings based on the set of positional encodings (Jettakul: page 10, first column, section “Input embedding representations,” i.e., “each word sj in the SDP was represented by word vector, POS, and distance embeddings together with positional encoding (PE”).  
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a second set of word embeddings based on the set of concepts and association of word embeddings based on positional encodings, as taught by Jettakul, with the system of Kay, Dai, Xue, Song, and Bronkalla with the motivation to “effectively learn high-quality feature representations from pre-trained language modeling” (Jettakul: page 8, second column).
Response to Arguments
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 05/27/2021.
In the remarks, Applicant argues in substance that:
Regarding the 112 rejections, the amendments overcome the rejections.
Regarding the 101 rejections, 
“Applicant has amended each of Claims 1 and 13 to recite "retraining the trained transformer model to determine a retrained transformer model ... automatically generating and inserting a second impression section into a second radiology report associated with the radiologist based on the retrained transformer model," which the Applicant respectfully asserts cannot be construed as a method of organizing human activity”;
“the limitations of Claim 1 are integrated into a practical application, citing at least the following limitations: "A method for automatically generating an impression section of a radiology report ... determining a radiologist style matrix based on the radiologist identifier ... automatically generating the impression section ... automatically inserting the impression section into the radiology report." The practical applications of…Current radiology workflows are typically long and inefficient, requiring the radiologist to spend time and effort generating numerous fields within a radiology report… the benefit of mimicking a radiologist's writing style (e.g., word choice, grammar, consolidation and summary of findings, style of conclusions drawn from summarized findings, preferred follow-up recommendations, etc.) in the automated generation of one or more sections of a radiology report.”
Regarding the 103 rejections, 
Kay does not teach “determining a radiologist style ... based on the radiologist identifier” because “the word "matrix" cannot be removed from the limitation and properly assessed, as "radiologist" and "style" are describing the matrix…nowhere does Kay teach or mention a radiologist style. While Kay does mention that "radiologists may have preferences as to how particular conditions are described", nowhere does Kay teach "a radiologist style matrix" which is used to "automatically generate an impression section." 
“in Kay, the radiologist is manually initiating partial information to be propagated between fields, rather than "automatically generating the impression section ... and automatically inserting the impression section in the report."”; 
“While Dai does mention a style, the style of Dai is a "specific characteristic"…a style in the form of a characteristic of a sentence cannot be construed as the style of an individual radiologist as recited in Claim 1…Nowhere does Dai teach a style associated with an individual such as a radiologist; rather, the style of Dai, is a feature of the content of the sentence”; 
“Applicant has amended Claim 1 to recite "wherein the impression section is automatically inserted with a zero-click insertion process, wherein the zero-click insertion process is triggered based on monitoring a location of a cursor within the radiology report," and respectfully asserts that none of the references, alone or in combination, teach or suggest this limitation. The Applicant further states that Kay teaches away from this by explicitly teaching a clicking process.”
In response to Applicant’s argument that (a) regarding the 112 rejections, the amendments overcome the rejections:
It is respectfully submitted that Examiner withdraws the aforementioned 112(b) rejection of claim 9, as the amendments have rendered the rejections moot.
In response to Applicant’s argument that (b) regarding the 101 rejections,
“Applicant has amended each of Claims 1 and 13 to recite "retraining the trained transformer model to determine a retrained transformer model ... automatically generating and inserting a second impression section into a second radiology report associated with the radiologist based on the retrained transformer model," which the Applicant respectfully asserts cannot be construed as a method of organizing human activity”:
It is respectfully submitted that the claims of the present invention encompasses helping a user 
The claim limitations of “retraining the…model to determine a retrained…model” only provides more input data for the performance of the abstract idea, and as such, amounts to insignificant extrasolution activity. The claim limitations of “automatically generating and inserting a second impression section into a second radiology report associated with the radiologist based on the…model” are interpreted as rules or instructions followed to help the user write the report, which is still part of the abstract idea.
“the limitations of Claim 1 are integrated into a practical application, citing at least the following limitations: "A method for automatically generating an impression section of a radiology report ... determining a radiologist style matrix based on the radiologist identifier ... automatically generating the impression section ... automatically inserting the impression section into the radiology report." The practical applications of…Current radiology workflows are typically long and inefficient, requiring the radiologist to spend time and effort generating numerous fields within a radiology report… the benefit of mimicking a radiologist's writing style (e.g., word choice, grammar, consolidation and summary of findings, style of conclusions drawn from summarized findings, preferred follow-up recommendations, etc.) in the automated generation of one or more sections of a radiology report”:
Applicant argues “practical applications” of “Current radiology workflows are typically long and inefficient, requiring the radiologist to spend time and effort generating numerous fields within a radiology report” and “mimicking a radiologist's writing style (e.g., word choice, grammar, consolidation and summary of findings, style of conclusions drawn from summarized findings, preferred follow-up recommendations, etc.) in the automated generation of one or more sections of a radiology report.” However, improving a radiologist’s “time and effort” and “user adoption and satisfaction” are administrative problems, not technical problems. The computing system did not cause the argued problem and thus it is not a technical problem caused by the technological environment to which the claims are confined. Examiner cannot find and Applicant has not identified any problem caused by the technological environment to which the claims are confined (i.e., a well-known, general purpose computer). The disclosure does not provide sufficient details 
Furthermore, the claim limitations to which Applicant cites as integrating into a practical application are interpreted as part of the abstract idea and improving an abstract idea is still an abstract idea. 
Examiner maintains the 101 rejections of claims 1-6, 8-19 which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (c) regarding the 103 rejections,:
Kay does not teach “determining a radiologist style ... based on the radiologist identifier” because “the word "matrix" cannot be removed from the limitation and properly assessed, as "radiologist" and "style" are describing the matrix…nowhere does Kay teach or mention a radiologist style. While Kay does mention that "radiologists may have preferences as to how particular conditions are described", nowhere does Kay teach "a radiologist style matrix" which is used to "automatically generate an impression section." Instead Kay teaches a template…this is simply allowing a radiologist to more easily retrieve text that he or she has already manually generated, which cannot be construed as the method of the claims”:
It is respectfully submitted that Examiner no longer relies on Kay to teach the aforementioned claim limitations, and thus, the arguments are moot. Examiner has applied new passages and citations to the amended claims at the present time and that the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
“in Kay, the radiologist is manually initiating partial information to be propagated between fields, rather than "automatically generating the impression section ... and automatically inserting the impression section in the report."”; and iv. “Applicant has amended Claim 1 to recite "wherein the impression section is automatically inserted with a zero-click insertion process, wherein the zero-click insertion process is triggered based on monitoring a location of a cursor within the radiology report," and respectfully asserts that none of the references, alone or in combination, teach or suggest this limitation. The Applicant further states that Kay teaches away from this by explicitly teaching a clicking process”:
Kay may not explicitly teach “wherein the impression section is automatically inserted with a zero-click insertion process, wherein the zero-click insertion process is triggered based on monitoring a location of a cursor within the radiology report”; however, this would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See MPEP 2144.04(III); In re Venner, 120 USPQ 192. In this instance, Kay teaches manually inserting the impression section into the radiology report by “pressing a button on the microphone or a combination of buttons on the keyboard” (Kay: ¶ 0065), which the Examiner notes is the standard means of operating a computer (i.e., to insert text in a report). Because Kay teaches the manual insertion of text into a report, automatic zero-click insertion would be obvious to one of ordinary skill in the art.
“While Dai does mention a style, the style of Dai is a "specific characteristic"…a style in the form of a characteristic of a sentence cannot be construed as the style of an individual radiologist as recited in Claim 1…Nowhere does Dai teach a style associated with an individual such as a radiologist; rather, the style of Dai, is a feature of the content of the sentence”:
Examiner interprets the style matrix and identifier being related to a radiologist is not functionally related to the determination of a style matrix based on an identifier and does not distinguish the claimed invention from the prior art. Dai teaches identifying a “style s-hat” based on a shared “specific characteristic (e.g. they are all the positive reviews for a specific product),” which in the context of Kay, a person having ordinary skill in the art would have understood could be the claimed radiologist style matrix based on the radiologist identifier (Dai: page 5999, section 3.1). Examiner interprets the “positive reviews for a specific product” as the claimed manually generated impression sections in a set of manual reports, which in the context of Kay, a person having ordinary skill in the art would have understood could be generated by the claimed radiologist (Dai: page 5999, section 3.1). Applicant argues “Nowhere does Dai teach a style associated with an individual such as a radiologist; rather, the style of Dai, is a feature of the content of the sentence,” but “a feature of the content of the sentence” can also be interpreted as “a style associated with an individual” because the sentence is written by an individual and thus, the style of the sentence represents .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317.The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626